Citation Nr: 0904583	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  08-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disorder.

2. Entitlement to service connection for a cervical spine 
disorder.

3. Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 and January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

In July 2008, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.  The Veteran also 
submitted additional evidence consisting of lay statements, 
photographs, and private treatment records.  See 38 C.F.R. § 
20.1304 (2008).  The Board notes that the Veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.

The Board notes that, in an October 2007 statement, the 
Veteran indicates that he was advised to apply for pension 
from VA.  The Board is uncertain whether the Veteran intended 
to apply for nonservice-connected pension, and notes that no 
action on a pension claim has been taken by the RO.  However, 
the Board determines that the Veteran should be contacted to 
clarify if he intended to apply for nonservice-connected 
pension benefits.
  
The issues of entitlement to service connection for lumbar 
and cervical spine disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral knee disorder is not shown by the medical 
evidence of record.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran s Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in May 2007, prior 
to the initial unfavorable AOJ decision issued in July 2007.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in May 2007 informed the 
Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Additionally, the letter 
notified him of the evidence necessary to establish a 
disability rating and effective date.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records and VA medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claim. 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
Veteran has a bilateral knee disorder that is a result of his 
military service is not necessary to decide his claim.  The 
medical records associated with the claims file do not 
contain any diagnosis or complaint of a bilateral knee 
disorder.  Therefore, the Board finds that a VA examination 
in order to ascertain the etiology of such disorder is not 
necessary.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran ).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Veteran contends that he suffered a bilateral knee injury 
when he fell from a helicopter in service.  Thus, he has a 
claimed that service connection is warranted fro a bilateral 
knee disorder.

However, the Board observes that the medical evidence of 
record is completely silent as to any complaint, treatment, 
or diagnosis of a disorder of either knee.  Service treatment 
records contain no reference to the knees.  Post-service VA 
and private treatment records reveal treatment for disorders 
of the cervical and lumbar spines, as well as complaints and 
X-rays related to the right shoulder.  However, these records 
do not comment on the knees, and reports as to physical 
examinations of the extremities reveal no relevant 
abnormalities.  

Thus, there is no medical evidence demonstrating that the 
Veteran has a current disability of the bilateral knees which 
could be service-connected.  The evidence of such a disorder 
is limited to the Veteran's own statements.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   Absent competent 
evidence that the Veteran has a current diagnosis of a 
bilateral knee disorder, service connection must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a bilateral knee disorder.  Therefore, his 
claim must be denied.


ORDER

Service connection for a bilateral knee disorder is denied.


REMAND

The Veteran contends that he injured his lumbar and cervical 
spine when he fell from a helicopter while serving in 
Vietnam.  The Board determines that a remand is required.

The Board notes that the Veteran's military occupational 
specialty was that of a helicopter repairman.  A review of 
the claims file reveals multiple statements from the Veteran 
and fellow service members describing the incident, as well 
as medical evidence demonstrating a current lumbar and 
cervical spine disability.  Thus, the Board finds that a VA 
examination is required so that the Veteran may be afforded a 
VA examination to determine the etiology of his claimed 
disorders.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to ascertain the existence 
and etiology of his claimed cervical 
and lumbar spine disorders.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran , the 
examiner should opine as to the 
following: 

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
claimed cervical spine disorder is 
a result of his military service, 
to include his claimed fall from 
the helicopter? 

b.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
claimed lumbar spine disorder is a 
result of his military service, to 
include his claimed fall from the 
helicopter? 

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the May 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


